Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made by and between GREATBATCH, INC., a Delaware corporation,
with an office at 10000 Wehrle Drive, Clarence, New York 14031 (the
“Corporation”) and THOMAS J. HOOK, residing at 9540 Lakestone Ct., Clarence, NY
14031 (the “Executive”).

Introductory Statement. The Executive has previously served as Executive Vice
President and Chief Operating Officer of the Corporation under an offer of
employment letter dated August 9, 2004, and as President of the Corporation
since June 2005. The Executive has served as President and Chief Executive
Officer of the Corporation since August 8, 2006. The Corporation now desires to
secure the future services of the Executive as President and Chief Executive
Officer of the Corporation and the Executive desires to accept such employment
upon the terms and conditions contained in this Agreement. Therefore, in
consideration of the mutual covenants and agreements contained in this
Agreement, the parties agree as follows:

1. Term of Employment.

1.1 Initial Term. Subject to the terms and conditions set forth in this
Agreement, the Corporation hereby agrees to continue to employ the Executive for
the period beginning on the Effective Date of this Agreement and ending on
January 7, 2013 (the “Initial Term”), or until earlier terminated as provided
herein.

1.2 Effective Date. The Effective Date of this Agreement is January 1, 2010.
This Agreement amends and restates in its entirety the Employment Agreement
dated August 8, 2006 by and between the Executive and the Corporation.

1.3 Extensions. The Agreement will be automatically extended beyond the Initial
Term of the Agreement for successive renewal terms of one year each (subject to
written modifications acceptable to both parties), subject to the review and
consents of the Compensation and Organization Committee of the Board of
Directors of the Corporation (the “Compensation Committee”) and the Executive,
which consents must be given no later than twelve months prior to the expiration
of the term, unless either the Corporation or the Executive gives timely notice
to the other party that the term of the Agreement will not be so extended beyond
the Initial Term or any such renewal term The Initial Term and any renewal terms
sometimes collectively referred to herein as the “Term”). Notice under this
Section, whether given by the Corporation or the Executive, will be given in
writing and must be delivered not later than twelve months prior to the date
(including extensions) the Agreement would otherwise terminate on January 7,
2013 or the ending date of any extended term.

2. Employment; Duties.

Subject to the formal election by the Board of Directors of the Corporation (the
“Board”) in the exercise of its judgment, the Corporation does hereby employ the
Executive, and the Executive does hereby accept employment by the Corporation,
as President and Chief Executive Officer (“CEO”) of the Corporation. As an
executive officer of the Corporation, the Executive will perform his duties and
discharge his responsibilities in accordance with the by-laws of the Corporation
and as the Board from time to time reasonably directs, recognizing the nature
and scope of the Executive’s employment. Subject to yearly election by the
Board, it is contemplated that the Executive will continue to be elected to the
position of President and CEO of the Corporation during the term of this
Agreement.

1

 

1



--------------------------------------------------------------------------------



 



The Executive agrees to perform his duties and discharge his responsibilities in
a faithful manner and to the best of his ability. The Executive agrees to devote
his full business time and attention to the supervision and conduct of the
business and affairs of the Corporation and to faithfully and to the best of his
ability promote the interests of the Corporation. The Executive further agrees
that he will engage in no outside business concerns or activities, and will not
accept other gainful employment, without the Corporation’s written consent. The
Corporation hereby acknowledges and consents to the Executive continuing to
serve on any Boards of Directors on which he currently serves, and on the Boards
of other nonprofit or charitable organizations, provided that the Executive
agrees not to serve concurrently on the Board of Directors of more than one
publicly held company during the term of the Agreement.

3. Compensation and Other Benefits.

3.1 Base Salary. So long as the Executive is employed by the Corporation
pursuant to this Agreement, the Corporation agrees that the Executive will
receive a base salary earned and payable in bi-weekly installments. As of the
Effective Date, the salary grade of the Executive is E-18 and the base salary is
$525,000 per year.

The Compensation and Organization Committee of the Board (the “Compensation
Committee”), with the concurrence of the Board, will in good faith review the
performance and salary of the Executive on an annual basis, and will consider
appropriate increases in his salary based on individual performance, the value
of the Executive to the Corporation, pay practices for comparable performance in
the industry, and the successful achievement of agreed upon operating
objectives. The review will be made as soon as practicable after the audited
financial statements of the Corporation for the past year are available, and any
salary increase authorized by the Compensation Committee will be effective at
the time specified by the Committee.

3.2 Incentive Awards.

(a) During the term of the Executive’s employment under this Agreement, the
Executive will be eligible to receive cash-based and stock-based incentive
awards under the terms of the Corporation’s incentive award programs and equity
plans for executives as in effect during the term of the Agreement. Incentive
and equity-based awards for the Executive in effect as of the Effective Date are
listed in Appendix A to this Agreement.

(b) The Executive will be awarded, as an incentive in respect of his duties as
President and CEO, the stock-based compensation noted on Appendix B (the
“Contract Extension Awards”).

3.3 Other Benefits. During the term of this Agreement, to the extent permitted
by law, the Executive will be entitled to participate in any health and medical
benefit plans, any pension, profit sharing and retirement plans and any
insurance policies or programs from time to time generally offered to the
executive officers of the Corporation. These plans, policies and programs are
subject to change at the sole discretion of the Corporation. The Executive will
also receive all benefits provided for the executive officers of the Corporation
that may be authorized from time to time by the Board in its sole discretion.
Benefits provided under this Section include, but are not limited to, the
following:

(a) Life Insurance. Throughout the term of this Agreement, the Corporation will
provide and maintain, at the Corporation’s sole expense, term life insurance
with a total face value of not less than $5,000,000 on the life of the
Executive. The death beneficiary with respect to the life insurance will be the
person or entity designated by the Executive in his sole discretion. This amount
includes (and is not in addition to) any insurance that may be provided
generally to executive officers. The Executive will be entitled, at his
discretion and expense, to exercise any conversion rights available under the
policy.

2

 

2



--------------------------------------------------------------------------------



 



(b) Vacation. The Executive will continue to receive four weeks of vacation each
calendar year, at such times as agreed upon by the Corporation and the Executive
and subject to the Corporation’s generally applicable procedures on award,
carryover and accrual. This vacation time includes (and is not in addition to)
any vacation time that may be provided generally to executive officers.

(c) Disability. The Executive will continue to be eligible to participate in the
executive class long term disability program currently available to executives
of the Corporation.

(d) Executive Physical Exam. The Corporation will continue to provide to the
Executive, at the Corporation’s sole expense, an annual comprehensive physical
exam, as provided under the Corporation’s Key Management Physical Examination
Program.

(e) Tuition Reimbursement. The Executive will be eligible for benefits under the
Corporation’s Dependent College Tuition Reimbursement Policy as it was in effect
on the date on which the Corporation initiated its succession-planning activity
for the CEO position (pre-January 1, 2003).

(f) Change of Control Policy. The Executive will continue to be covered under
the Greatbatch Inc. Change of Control Agreement between the Executive and the
Corporation, dated August 10, 2004 (the “Change of Control Agreement”), as it
may be amended from time to time by agreement of the parties.

The Executive acknowledges and agrees that certain benefit plans and perquisites
of the Corporation may be changed or terminated during the term of this
Agreement. Without limiting the foregoing, this may include termination of the
perquisite identified in subsections 3.3(d) hereof; but the perquisite
identified in subsection 3.3(e) may not be terminated nor, insofar as it applies
to the Executive, changed.

3.4 Withholding. The Corporation will deduct or withhold from salary payments,
and from all other payments made to the Executive pursuant to this Agreement,
all amounts that may be required to be deducted or withheld under any applicable
law now in effect or that may become effective during the term of the Agreement
(including but not limited to Social Security contributions and income tax
withholdings).

4. Reimbursement for Expenses.

The Corporation will reimburse the Executive for expenses that the Executive may
from time to time reasonably incur on behalf of and at the request of the
Corporation in the performance of his responsibilities and duties under this
Agreement, provided that the Executive is expected to exercise reasonable and
prudent expense control practices that are subject to audit by a designated
representative of the Compensation Committee.

5. Death or Permanent Disability of Executive.

5.1 Permanent Disability. If the Executive becomes permanently disabled during
the term of this Agreement, the Corporation will pay to the Executive the
following compensation and benefits at the time of his termination of employment
due to disability:

(a) Salary Continuation. The Corporation will continue to pay the base salary,
at the same rate and in the same manner as in effect at the time the Executive
becomes permanently disabled, for the longer of (i) the balance of the Term of
this Agreement or (ii) one year from the date that the determination as to
permanent disability is made pursuant to Section 5.2 (such applicable period,
the “5.1 Continuation Period.”) If the Executive dies after becoming permanently
disabled and while payments are being made under this subsection, the remaining
payments will be made to the Executive’s spouse, if surviving, or legal
representatives.

3

 

3



--------------------------------------------------------------------------------



 



(b) Benefits. All benefits provided under Section 3.3 of this Agreement
(including health insurance for the Executive and his spouse and dependents)
will continue to be provided to the Executive throughout the 5.1 Continuation
Period.

(c) Equity Awards/Stock Options/Corporation Stock.



  (1)   Any and all stock options, restricted stock and other equity-based
awards granted to the Executive prior to 2010 with respect to which he is not
yet vested on the date he becomes permanently disabled, except for awards
granted under the Corporation’s Supplemental Annual Long Term Incentive Program
(the “SALT Plan”), will become automatically 100% vested on the date he becomes
permanently disabled, regardless of the satisfaction of any performance
criteria;



  (2)   Any and all time-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date he becomes permanently disabled will
become automatically 100% vested on such date; and



  (3)   Any and all performance-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date he becomes permanently disabled will
become automatically 100% vested on the date he becomes permanently disabled,
regardless of the satisfaction of any performance criteria, provided, that the
Compensation Committee may, in its sole discretion, reduce by up to 50% the
vesting of any performance-based stock options, restricted stock and other
performance-based equity-based awards granted to the Executive in 2010 or later
with respect to which he is not yet vested on the date he becomes permanently
disabled.

(d) Section 409A . Notwithstanding the foregoing provisions of this section, if
it is determined that any amounts or benefits provided under this section would
violate Section 409A of the Internal Revenue Code (“Code”) if paid prior to the
date that is six months plus one day after the Executive’s termination of
employment due to disability, then no amounts (including reimbursements for
affected benefits) will be paid prior to the date that is six months plus one
day after the Executive’s “separation from service” within the meaning of
Section 409A of the Code (or, if earlier, the date of death of the Executive).
Payments to which the Executive would otherwise be entitled during the first six
months following the date of separation from service will be accumulated and
paid on the day that is six months plus one day after the date of separation
from service.

5.2 “Permanently Disabled.” For purposes of this Agreement, the Executive will
be “permanently disabled” if he is determined to be permanently disabled for
purposes of any disability insurance policy maintained by the Corporation that
covers the Executive. If the Corporation maintains no such policy, the Executive
will be “permanently disabled” if he has a disability because of which the
Executive is physically or mentally unable to substantially perform his regular
duties as President or CEO for a sufficiently long period of time such that the
business of the Corporation could be materially adversely affected. Any question
as to the existence, extent or potentiality of disability of the Executive upon
which the Executive and the Corporation cannot agree will be determined by a
qualified independent physician jointly selected by the Executive and the
Corporation (or if the Executive is unable to make such a selection, it will be
made by an adult member of his immediate family). The determination of the
physician, made in writing to the Corporation and to the Executive, will be
final and conclusive for all purposes of this Agreement. In the event the
Executive is permanently disabled, the Executive will cease to be employed on
the last day of the month in which the Executive’s disability is determined by
written agreement of the Executive and the Corporation, or the written
determination of a physician, as the case may be.

5.3 Death. If the Executive dies during the term of this Agreement, the
Corporation will pay to the Executive’s spouse, if surviving, or legal
representatives the following compensation and benefits:

4

 

4



--------------------------------------------------------------------------------



 



(a) Salary Continuation. The Corporation will continue to pay to the Executive’s
spouse, if surviving, or legal representatives, the base salary, at the same
rate and in the same manner as in effect at the time the Executive dies for the
longer of (i) the balance of the Term of this Agreement or (ii) one year from
the Executive’s date of death (such, applicable period, the “5.3 Continuation
Period”).

(b) Benefits. The Corporation will continue to maintain throughout the 5.3
Continuation Period, at the Corporation’s sole expense, for the Executive’s
spouse and dependents, if surviving, the health insurance coverage in effect at
the time of the Executive’s death.

(c) Equity Awards/Stock Options/Corporation Stock.



  (1)   Any and all stock options, restricted stock and other equity-based
awards granted to the Executive prior to 2010 with respect to which he is not
yet vested on the date of his death, except for awards granted under the
Corporation’s SALT Plan, will become automatically 100% vested on the date of
his death, regardless of the satisfaction of any performance criteria;



  (2)   Any and all time-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of his death will become automatically
100% vested on the date of his death; and



  (3)   Any and all performance-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of his death will become automatically
100% vested on the date of his death, regardless of the satisfaction of any
performance criteria, provided, that the Compensation Committee may, in its sole
discretion, reduce by up to 50% the vesting of any performance-based stock
options, restricted stock and other performance-based equity-based awards
granted to the Executive in 2010 or later with respect to which he is not yet
vested on the date of his death.

6. Termination of Employment.

6.1 Termination Without Cause. If, at any time prior to termination of this
Agreement, the Corporation terminates the Executive’s employment other than for
cause (as defined in Section 6.4), the Corporation will provide the Executive
with the following payments and benefits:

(a) Salary. A lump sum payment, within 30 days of termination, in an amount
equal to the Executive’s annual base salary in effect under Section 3.1 on the
date of his termination.

(b) Severance. A lump sum payment, within 30 days of termination, in an amount
equal to 85% of the Executive’s annual base salary in effect at the time of
termination.

(c) Notwithstanding subsections (a) and (b), if it is determined that any
amounts payable under subsections (a) and (b) would violate Section 409A of the
Code if paid prior to the date that is six months plus one day following the
Executive’s termination of employment, then those amounts will be paid in a lump
sum payment on the day that is six months plus one day after the date of the
Executive’s termination.

(d) Equity Awards/Options/Corporation Stock.



  (1)   Any and all stock options, restricted stock and other equity-based
awards granted to the Executive prior to 2010 with respect to which he is not
yet vested on the date of his termination without cause, except for awards
granted under the Corporation’s SALT Plan, will become automatically 100% vested
on termination, regardless of the satisfaction of any performance criteria;

5

 

5



--------------------------------------------------------------------------------



 



  (2)   Any and all time-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of his termination without cause will
become automatically 100% vested on termination; and



  (3)   Any and all performance-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of his termination without cause will be
cancelled on the date of his termination.

(e) Special Termination Payment. A lump sum payment, payable on the 30th day
following termination, in the amount of $3 million.

6.2 Termination With Good Reason.

(a) Reduction in Duties/Compensation. The Corporation will not significantly
reduce the scope of the Executive’s duties under the Agreement, materially
diminish the Executive’s title (which would include, but not be limited to, the
Board of the Corporation failing to elect the Executive as the President and CEO
of the Corporation), or significantly reduce the total potential compensation
under the Agreement, including, without limitation, benefits and payments at
death (each such event a “Reduction Event”). The parties agree that a Reduction
Event shall not include a reduction or termination of benefits (including
perquisites) which applies to all executives of the Corporation who participate
in such plan or to any reduction or termination to which the Executive agrees,
or a relocation of the Executive in connection with the relocation of the
headquarters of the Corporation. The Executive at any time during the six month
period following a Reduction Event may voluntarily terminate his employment and
receive the payments and benefits described in paragraph (c) below.

(b) Material Breach by the Corporation. If there is a material breach by the
Corporation of this Agreement that the Corporation fails to cure within 30 days
after its receipt of written notice thereof, the Executive at anytime during the
six month period following the end of such 30-day period may voluntarily
terminate his employment and receive the payments and benefits described in
paragraph (c) below.

(c) Benefits. If the Executive terminates his employment under this Section, the
Corporation will provide the Executive with the following payments and benefits:

(1) Salary. A lump sum payment, within 30 days of termination, in an amount
equal to the Executive’s annual base salary in effect under Section 3.1 on the
date of his termination.

(2) Severance. A lump sum payment, within 30 days of termination, in an amount
equal to 85% of the Executive’s annual base salary in effect at the time of
termination.

(3) Notwithstanding subsections (c)(1) and (c)(2), if it is determined that any
amounts payable under subsections (c)(1) and (c)(2) would violate Section 409A
of the Code if paid prior to the date that is six months plus one day following
the Executive’s termination of employment, then those amounts will be paid in a
lump sum payment on the day that is six months plus one day after the date of
the Executive’s termination.



  (4)   Equity Awards/Options/Corporation Stock.



  (a)   Any and all stock options, restricted stock and other equity-based
awards granted to the Executive prior to 2010 with respect to which he is not
yet vested on the date of a Reduction Event, except for awards granted under the
Corporation’s SALT Plan, will become automatically 100% vested, regardless of
the satisfaction of any performance criteria;



  (b)   Any and all time-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of a Reduction Event will become
automatically 100% vested; and

6

 

6



--------------------------------------------------------------------------------



 



  (c)   Any and all performance-based stock options, restricted stock and other
equity-based awards granted to the Executive in 2010 or later with respect to
which he is not yet vested on the date of a Reduction Event will be cancelled on
the date of his termination.

(5) Special Termination Payment. A lump sum payment, payable on the 30th day
following termination, in the amount of $3 million.

6.3 Change of Control. If the Executive’s employment is terminated following or
within six months prior to a Change of Control, as defined under the Change of
Control Agreement, the Corporation will provide the Executive with the payments
and benefits to which he is entitled under the terms of the Change of Control
Agreement. In that regard, however, the parties agree that the intent is that
(a) the Executive will be entitled to receive, in respect of an event (for
example, but not limited to, any termination without cause) covered by both the
Change of Control Agreement and this Agreement, the payment or payments that
provide for the greatest amounts and for the longest period of time possible;
and (b) that there is to be no duplication of payment.

6.4 Termination for Cause.

(a) In General. The Corporation may terminate the Executive’s employment in the
event the Executive does or causes to be done any act that constitutes “cause”
for termination. For purposes of this Agreement, “cause” means a material breach
by the Executive of this Agreement or any other written agreement between the
Corporation and the Executive, gross negligence or willful misconduct in the
performance of his duties, dishonesty to the Corporation, or the commission of a
felony that results in a conviction in a court of law.

(b) Obligations. Should the Executive’s employment be terminated by the
Corporation for cause, (1) the Corporation will pay the Executive his base
salary and other compensation under Article 3 of this Agreement that has accrued
as of the date of the termination, and (2) any and all stock options, restricted
stock, and other incentive and equity-based awards granted to the Executive in
which he is not yet vested on the date of such termination will be forfeited and
canceled. Notwithstanding the previous sentence, all outstanding stock options
awarded under the 1998 stock option plan and the 2005 Stock Incentive Plan,
whether vested or unvested, will expire on the date of the Executive’s
termination for cause, as defined in the plan.

6.5 Termination Without Good Reason.

(a) In General. The Executive is entitled to terminate his employment without
good reason at any time.

(b) Obligations. If the Executive’s employment terminates under this Section,
(1) the Corporation will pay the Executive his base salary and other
compensation under Article 3 of this Agreement that has accrued as of the date
of the termination, and (2) any and all stock options, restricted stock and
other incentive and equity-based awards granted to the Executive in which the
Executive is not vested on the date of termination will be forfeited and
canceled.

6.6 Termination by Notification.

(a) In General. The Corporation or the Executive may provide notification
pursuant to Section 1.3 that the Agreement will not be renewed beyond the
Initial Term or any applicable renewal term.

7

 

7



--------------------------------------------------------------------------------



 



(b) Obligations. If the Executive’s employment terminates under this Section 6.6
as a result of non-renewal by the Corporation, the Corporation will provide the
Executive with payments and benefits in accordance with the terms of
Section 6.1. If the Executive’s employment terminates under this Section 6.6 as
a result of non-renewal by the Executive, the Corporation’s obligation will be
to provide the Executive with payments and benefits in accordance with the terms
of Section 6.5.

6.7 Options/Corporation Stock.

(a) Exercise of Options. Except for those options, if any, that are cancelled
upon termination of the Executive’s employment, the Executive will continue to
have the right to exercise all unexercised options, including those options
vested in connection with the termination, for a period of twelve months
commencing on the date of the Executive’s termination. Notwithstanding the
foregoing, if it is determined that the extension of the right to exercise an
option for a given period of time would violate Section 409A of the Code, the
exercise period of the affected options will be extended only for the maximum
period that would not be deemed an extension of a stock right under Section 409A
of the Code and related guidance.

(b) Inconsistent Terms. To the extent that the terms of this Agreement are
specifically inconsistent with any provisions in any shareholder or stock option
agreement between the Executive and the Corporation, the terms of this Agreement
supersede the terms of any such shareholder or stock option agreement.

7. Confidentiality.

The Executive must not, except as required in the performance of his duties
under this Agreement, divulge to any person, at any time during or after the
term of his employment with the Corporation, any trade secret of the
Corporation, any privileged or confidential information gained as a result of
his employment with the Corporation, or any document, writing or other tangible
item containing or relating to any such trade secret or privileged or
confidential information.

8. Non-Competition

8.1 During the term of the Agreement and for a period of 24 months after the
later of (a) the termination of the Agreement or (b) the end of the last pay
period in respect of which the Executive receives any compensation or other
annual incentive pursuant to the Agreement, the Executive agrees that he will
not directly or indirectly, for his own account or as agent, employee, officer,
director, trustee, consultant or shareholder of any person (except for a one
percent interest or less in any publicly traded corporation) or a member of any
firm or otherwise, anywhere in the sales territory of the Corporation engage or
attempt to engage in any business activity that is the same as, substantially
similar to, or directly competitive with the business of the Corporation as
conducted by it during the term of this Agreement, or substantially similar to
or directly competitive with the related business activities of the ten largest
customers of the Corporation, ranked by gross sales, at the time of the
termination of the Agreement.

8.2 During the term of this Agreement and for a period of one year from the date
of termination of this Agreement for any reason, the Executive agrees that he
will not, directly or indirectly, for his own account or as agent, employee,
officer, director, trustee, consultant or shareholder of any person, or member
of any firm or otherwise, employ or solicit the employment of any person
employed by the Corporation within 24 months prior to the date of the
Executive’s termination.

8

 

8



--------------------------------------------------------------------------------



 



8.3 If the Executive is terminated by the Corporation without cause, the
provisions of this Article 8 will be inapplicable.

9. Rights to Discoveries.

The Executive agrees that all ideas, inventions (whether patentable or
unpatentable), trademarks and other developments or improvements conceived,
developed or acquired by the Executive, whether or not during working hours, at
the premises of the Corporation or elsewhere, alone or with others, that are
within the scope of the Corporation’s business operations or that relate to any
work or projects of the Corporation, are the sole and exclusive property of the
Corporation. The Executive agrees to disclose promptly and fully to the
Corporation all such ideas, inventions, trademarks or other developments and, at
the request of the Corporation, the Executive will submit to the Corporation a
full written report thereof regardless of whether the request for a written
report is made after the termination of this Agreement. The Executive agrees
that during the term of this Agreement and thereafter, upon the request of the
Corporation and at its expense, he will execute and deliver any and all
applications, assignments and other instruments that the Corporation deems
necessary or advisable to transfer to and vest in the Corporation the
Executive’s entire right, title and interest in and to all such ideas,
inventions, trademarks or other developments and to permit and enable the
Corporation to apply for and obtain patents or copyright or trademark
registrations for any such patentable or copyrightable or trademarkable ideas,
inventions, trademarks and other developments, throughout the world. To the
extent applicable law provides that any such idea, invention, trademark or other
development belongs to the Executive rather than the Corporation, the Executive
hereby grants to the Corporation a royalty-free, non-exclusive, worldwide
perpetual license to use the idea, invention, trademark or other development for
no added consideration other than that given in connection with this Agreement.

10. Documents.

In addition to the obligations under Articles 7, 8 and 9, the Executive will
execute any documents relating to the subject of those Articles as required
generally by the Corporation of its executive officers and such documents
already executed or executed after the Effective Date will thereby become part
of this Agreement. In the case of any inconsistency between such documents and
this Agreement, the broader provisions will prevail.

11. Notices.

All notices and other communications given pursuant to this Agreement must be in
writing and will be deemed given only when (a) delivered by hand,
(b) transmitted by telex, telecopier or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Article 11.

If to the Corporation:

Corporate Secretary
Greatbatch Inc.
10000 Wehrle Drive
Clarence, New York 14031
Telecopier: 716-759-5672

With a copy to:

Hodgson Russ LLP
Attention: Robert B. Fleming, Jr.
The Guaranty Building
140 Pearl Street, Suite 100
Buffalo, NY 14202
Telecopier: 716-819-4690

9

 

9



--------------------------------------------------------------------------------



 



If to the Executive:

Thomas J. Hook
9540 Lakestone Ct.
Clarence, NY 14031

With a copy to:

Kavinoky Cook LLP
Attention: Brian Baird
726 Exchange Street, Suite 800
Buffalo, NY 14210
Telecopier: 716-845-6474

12. Equitable Relief.

The Executive acknowledges that the Corporation will suffer damages incapable of
ascertainment in the event that any of the provisions of Article 7, 8, 9 or 10
of this Agreement are breached and that the Corporation will be irreparably
damaged in the event that the provisions of Articles 7, 8, 9 and 10 are not
enforced. Therefore, should any dispute arise with respect to the breach or
threatened breach of Articles 7, 8, 9 or 10 of this Agreement, the Executive
agrees and consents that in addition to any and all other remedies available to
the Corporation, an injunction or restraining order or other equitable relief
may be issued or ordered by a court of competent jurisdiction restraining any
breach or threatened breach of Articles 7, 8, 9 or 10 of this Agreement. The
Executive agrees not to urge in any such action that an adequate remedy exists
at law. The Executive consents to jurisdiction in New York and venue in Erie
County for purposes of all claims arising under this Agreement.

13. Term of Agreement.

For the limited purpose of making payments under this Agreement, and not, for
example, for purposes of extending the periods referenced in Article 8, this
Agreement will not terminate until all payments under the Agreement have been
made.

14. Miscellaneous.

This Agreement is governed by the internal domestic laws of the State of New
York without reference to conflict of laws principles. This Agreement is binding
upon and inures to the benefit of the legal representatives, successors and
assigns of the parties hereto (provided, however, that the Executive does not
have the right to assign this Agreement in view of its personal nature). All
headings and subheadings are for convenience only and are not of substantive
effect. Except as otherwise specifically provided for herein, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior negotiations, understandings and writings
(or any part thereof) whether oral or written between the parties relating to
the subject matter hereof. Except as specifically referenced herein, no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
expressly set forth in this Agreement. No provision of this Agreement may be
waived, modified or amended, orally or by any course of conduct, unless such
waiver, modification or amendment is set forth in a written agreement duly
executed by both of the parties. If any article, section, portion, subsection or
subportion of this Agreement is determined to be unenforceable or invalid, then
such article, section, portion, subsection or subportion will be modified in the
letter and spirit of this Agreement to the extent permitted by applicable law so
as to be rendered valid, and any such determination will not affect the
remainder of this Agreement, which is and will remain binding and effective as
against all parties hereto.

10

 

10



--------------------------------------------------------------------------------



 



15. Section 409A Compliance. It is intended that all payments hereunder shall
comply with Section 409A and the regulations promulgated thereunder so as not to
subject the Executive to payment of interest or any additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
All terms of this Agreement which are undefined or ambiguous must be interpreted
in a manner that is consistent with Section 409A if necessary to comply with
Section 409A. This Agreement will be construed and administered to preserve the
exemption from Section 409A of payments that qualify as short-term deferrals
pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the two-times
compensation separation pay exemption of Treas. Reg. §1.409A-1(b)(9)(iii). In
furtherance thereof, if payment or provision of any amount or benefit hereunder
that is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit will be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
could be made without incurring such additional tax. In addition, to the extent
that any regulations or other guidance issued under Section 409A (after
application of the previous provisions of this Section 15) would result in the
Executive’s being subject to the payment of interest or any additional tax under
Section 409A of the Code, the parties agree, to the extent reasonably possible,
to amend this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Corporation and the Executive. Executive acknowledges and agrees that the
Corporation has made no representation to Executive as to the tax treatment of
the compensation and benefits provided pursuant to this Agreement and that
Executive is solely responsible for all taxes due with respect to such
compensation and benefits.

[THE SIGNATURE PAGE FOLLOWS}

11

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date set forth below.

Dated: 4/8/10

/s/ Thomas J. Hook               
Thomas J. Hook

GREATBATCH INC.

Dated: 4/10/10

/s/ Bill R. Sanford                  
Bill R. Sanford, Chairman

12

 

12



--------------------------------------------------------------------------------



 



APPENDIX A

Thomas J. Hook Employment Agreement

Greatbatch Inc. Incentive and Equity-Based Awards
In Effect as of January 1, 2010



I.   Award Levels

2010 STIC Plan @85% level
2010 LTI Program @ 430% level



II.   Commensurate levels thereafter for award programs

13

 

13



--------------------------------------------------------------------------------



 



APPENDIX B

Contract Extension Awards

I. Restricted Stock. The Executive will receive a grant of 25,000 restricted
shares of Common Stock subject to the vesting and other conditions set forth in
Part III below.

II. Options. The Executive will be granted a non-qualified stock option to
acquire 50,000 shares of Common Stock, which option shall be deemed granted as
of the date this Agreement is approved by the Board and with an option exercise
price equal to the closing price for Greatbatch Common Stock on such grant date,
and otherwise subject to the vesting and other conditions set forth in Part III
below.

III. Conditions. The restricted stock and options will be issued or granted, as
applicable, under the Corporation’s 2005 Stock Incentive Plan or the 2009 Stock
Incentive Plan and subject to all of the term and conditions thereof. The
restricted shares and options shall each vest as follows:

     
Percentage of
 
Restricted Shares/Options Vesting
  Vesting Period
 
   
25%
  January 3, 2011
25%
  January 2, 2012
50%
  January 2, 2013

14

 

14